UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report:August 12, 2009 EL PASO CORPORATION (Exact name of Registrant as specified in its charter) Delaware 1-14365 76-0568816 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) El Paso Building 1001 Louisiana Street Houston, Texas 77002 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (713)420-2600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01 RegulationFD Disclosure. On August 12, 2009, Jim Yardley, chairman of El Paso Corporation’s Pipeline Group, and Brent Smolik, president of El Paso Corporation’s Exploration and Production Company, are making a presentation at the UBS Houston Energy Bus Tour. The presentation includes information concerning our latest Haynesville Shale well. The A.V Young #7H well was drilled and completed at a cost of approximately $7.5 million. The well had an initial potential flow rate (gross) of 25 MMcfe/d. With the new well, El Paso's total net production from its 10 Haynesville Shale wells is approximately 49 MMcfe/d. A copy of the slides used for the presentation is available in the Investors section of our Web site at www.elpaso.com. The information disclosed in this Item7.01 of this
